Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1.) In claim 1, lines 31-32 “the vehicle cabin” has been changed to –a vehicle cabin--.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:.
Independent claim 1 claims among other things “……………………. the sixth side of the transparent sheet comprises diffusing areas configured to uniformize the corresponding second light beam L2 in order to obtain the third light beam L3 configured to be emitted through the second spotlighting perforated areas to the vehicle cabin, each spotlighting LED, the corresponding collimator lens, the corresponding first spotlighting hole, the corresponding diffusing area, and the corresponding second spotlighting perforated area being aligned along the main axis r in such a way that a single spotlighting beam L4 is configured to be obtained by the overlapping of all of the third light beams L3 emitted through the second spotlighting perforated areas.” which is not taught or fairly suggested by the prior art of record.
Claims 2-19 depend on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875